Per Curiam.
The only assignment of error brought forward in appellant’s brief, to wit, the denial by Judge Morris at February Civil Term, 1955, of his motion for judgment on the pleadings, is manifestly without merit. The sole basis for said motion was the alleged insufficiency of the allegations of the original petition. Appellant ignores the fact that, by leave of court, the original petition was amended, and that the trial was on the issues raised by the amended pleadings. The *200amended petition, obviously sufficient, was not and is not challenged by appellant.
No error.